Citation Nr: 0906577	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  03-35 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for diabetes mellitus 
claimed as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1964 to May 
1967.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO) which denied service connection for 
diabetes mellitus.  

The veteran was scheduled for a June 2005 travel Board 
hearing, but failed to appear.  Therefore, his hearing 
request has been withdrawn.  

The Board remanded the case to the RO for further development 
in January 2006.  Development has been completed and the case 
is once again before the Board for review.


FINDINGS OF FACT

1. The Veteran is not shown to have been exposed to Agent 
Orange in service.

2. The Veteran's type II diabetes mellitus is not 
etiologically related to active service.


CONCLUSION OF LAW

Type II diabetes mellitus was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Such notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

In October 2002 and May 2003 letters, VA informed the Veteran 
of the evidence necessary to substantiate his claim, evidence 
VA would reasonably seek to obtain, and information and 
evidence for which the Veteran was responsible.  

In the present appeal, VA did not provide the Veteran with 
VCAA notice of the type of specific evidence necessary to 
establish a disability rating or effective date prior to the 
initial rating decision.  However, as the Board concludes 
below that the preponderance of the evidence is against the 
Veteran's claim for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  There is no indication 
that any notice deficiency reasonably affects the outcome of 
this case.  Thus, the Board finds that any failure is 
harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Mayfield v. Nicholson, 20 Vet. App. 537 (2006).

The Veteran's service treatment records, service personnel 
records, and private treatment records have been associated 
with the claims file.   In a February 2003 notice of 
disagreement, the Veteran stated that he has never been 
treated at a VA medical center.    

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the United States 
Court of Appeals for Veterans Claims has stated that this 
element establishes a low threshold and requires only that 
the evidence "indicates" that there "may" be a nexus 
between the current disability or symptoms and the Veteran's 
service.  The types of evidence that "indicate" that a 
current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Board finds that a VA examination is not 
necessary.  As the Board will discuss below, service 
treatment records do not establish that an event, injury, or 
disease occurred in service and there is not indication that 
the claimed disability may be associated with the Veteran's 
service.  Absent evidence that indicates that the Veteran has 
a current claimed disability related to symptoms in service, 
the Board finds that a VA examination is not necessary for 
disposition of the claim.  The record is complete and the 
case is ready for review.

The Veteran and his representative have not made the Board 
aware of any additional evidence that needs to be obtained 
prior to appellate review.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The record is complete and the case is 
ready for review.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2008).  
In addition, certain chronic diseases, including diabetes 
mellitus may be presumed to have been incurred or aggravated 
during service if they become disabling to a compensable 
degree within one year of separation from active duty.  38 
U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.307, 3.309 (2008).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

VA regulations provide that the following diseases shall be 
service connected if the veteran was exposed to an herbicide 
agent during active service, even though there is no record 
of such disease during service, and provided further that the 
requirements of 38 C.F.R. § 3.307(d) are satisfied: chloracne 
or other acneform disease consistent with chloracne, type II 
diabetes mellitus, Hodgkin's disease, chronic lymphocytic 
leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, certain respiratory cancers, and soft tissue 
sarcoma.  38 C.F.R. § 3.309(e) (2008). VA's Secretary has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See 68 Fed. Reg. 27,630 
(May 20, 2003).  

The Veteran claims that his diabetes mellitus is related to 
exposure to Agent Orange in Vietnam.  A veteran, who had 
active service in the Republic of Vietnam during the period 
beginning on January 9, 1962 and ending on May 7, 1975, will 
be presumed to have been exposed to an herbicide agent during 
such service unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  See 38 U.S.C.A. § 1116(f) (West 2002); 
38 C.F.R. § 3.307(a)(6)(iii) (2008).  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
C.F.R. § 3.307(a)(6)(iii) (2008).  In order to establish 
qualifying "service in Vietnam" a veteran must demonstrate 
actual duty or visitation in the Republic of Vietnam.  

In its decision in Haas v. Nicholson, the U.S. Court of 
Appeals for Veterans Claims (Veterans Court or Court) 
reversed a Board decision, which denied service connection 
for diabetes mellitus, with peripheral neuropathy, 
nephropathy, and retinopathy as a result of exposure to 
herbicides.  Haas v. Nicholson, 20 Vet. App. 257 (2006), 
rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), 
cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  
The Board determined that, although the appellant had served 
in the waters off the shore of the Republic of Vietnam, such 
service did not warrant application of the presumption of 
herbicide exposure because the appellant never set foot on 
land in that country.  In reversing the Board's decision, the 
Veterans Court held that a VA manual provision, VA 
Adjudication Procedure Manual M21-1, Part III, 4.08(k)(1)- 
(2) (Nov. 1991), created a presumption of herbicide exposure 
based on receipt of the Vietnam Service Medal (VSM).  In so 
holding, the Veterans Court found the manual provision to be 
a substantive rule and invalidated a subsequent amendment to 
that provision.  Thus, the Veterans Court held that, for 
purposes of applying the presumption of exposure to 
herbicides under 38 C.F.R. § 3.307(a)(6)(iii), "service in 
the Republic of Vietnam" will, in the absence of 
contradictory evidence, be presumed based upon the receipt of 
a VSM, without any additional proof required that a veteran 
who served in waters offshore actually set foot on land in 
the Republic of Vietnam.  

VA appealed the Veterans Court decision in Haas to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  Pursuant to VA's motion, on January 26, 2007, the 
Veterans Court stayed further proceedings in all cases 
pending before VA, pending further order.  Ribaudo v. 
Nicholson, 21 Vet. App. 16 (2007).  The specific claims 
affected by the stay include those where evidence of 
herbicide exposure may be proven by receipt of the VSM or 
service on a vessel off the shore of Vietnam.  On May 8, 
2008, the Federal Circuit issued its decision in Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 2008) where it reversed the 
Veterans Court, holding that the Veterans Court had erred in 
rejecting VA's interpretation of § 3.307(a)(6)(iii) as 
requiring a servicemember's presence at some point on the 
landmass or inland waters of Vietnam in order to benefit from 
the regulation's presumption.  Petition for a writ of 
certiorari to the United States Supreme Court was denied on 
January 21, 2009.  See Haas v. Peake, 77 U.S.L.W. 3267 (Jan. 
21, 2009).  Thus, the Board may adjudicate the Veteran's 
claim.  See Board of Veterans' Appeals, Chairman's Memorandum 
No. 01-09-03 (January 22, 2009) (lifting stay on processing 
of claims for compensation based on exposure to herbicides 
affected by Haas v. Nicholson); see also Board of Veterans' 
Appeals Chairman's Memorandum No. 01-06-24 (September 21, 
2006) ("Processing of Claims for Compensation Based on 
Exposure to Herbicides Affected by Haas v. Nicholson - 
Imposition of Stay").

Accordingly, the presumption of herbicide exposure is 
warranted for service in the waters offshore and service in 
other locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam (emphasis added).  38 
C.F.R. § 3.307(a)(6)(iii) (2008).

Private treatment records, dated from 1989 to 2003, show that 
the Veteran has a current diagnosis of diabetes mellitus.  
However, the record does not show that the Veteran's service 
involved duty or visitation in the Republic of Vietnam.  See 
38 C.F.R. § 3.307(a)(6)(iii) (2008); Haas v. Peake, supra.  

The Veteran's Form DD 214 and personnel records show that he 
served in the Navy aboard the aircraft carrier, USS Ranger 
(CVA-61) from April 1964 to March 1967.  The Veteran received 
the Armed Forces Expeditionary Medal for qualifying service 
in the Vietnam area.  The Vietnam Service Medal was not 
issued because regulations provided that no person may be 
awarded both the Armed Forced Expeditionary Medal and the 
Vietnam Service Medal for qualifying service in the Vietnam 
area between July 1958 and July 1965.  Personnel Records show 
that the Veteran was authorized to wear the Navy Unit 
Commendation Ribbon for meritorious service from January 1966 
to August 1966 while participating in combat operations in 
Southeast Asia in support of the Republic of Vietnam's effort 
to resist communist aggression.  The USS Ranger and embarked 
carrier Airwing Fourteen conducted aerial armed 
reconnaissance and air strikes in the face of intensive 
hostile ground fire.  

Although personnel records clearly show that the Veteran 
served aboard the USS Ranger in the waters off the shore of 
the Republic of Vietnam during the Vietnam Era, personnel 
records do not confirm any duty or visitation in the Republic 
of Vietnam.  Service treatment records similarly do not 
confirm actual duty or visitation in Vietnam as most of the 
Veteran's treatment was received onboard the USS Ranger.  The 
Veteran has not submitted any additional evidence to show he 
had actual duty or visitation in Vietnam.  The record 
contains no evidence that corroborates the Veteran's 
allegation of exposure to Agent Orange.  

Absent qualifying service in Vietnam, and absent 
corroborating evidence of exposure to herbicides off shore, 
the Board finds that there is no basis for presumptive 
service connection due to herbicide exposure.  See 38 
U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) 
(2008). 

Even though presumptive service connection is not warranted, 
the Veteran is not precluded from establishing service 
connection a diagnosed disability with proof of direct 
causation.  See Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. 
Cir. 1994).  

The evidence clearly shows that the Veteran currently has 
type II diabetes mellitus. However, service connection is not 
warranted because type II diabetes mellitus was not incurred 
or aggravated during service. 

Service treatment records contain no complaints, diagnoses, 
or treatment for diabetes mellitus.  The earliest diagnosis 
of diabetes mellitus shown on private treatment records was 
in 1994.  Diabetes mellitus did not manifest within one year 
of the Veteran's separation from service.  Finally, there is 
no indication that the Veteran's current diabetes mellitus is 
otherwise related service.  Therefore, the Board finds that 
service connection for diabetes mellitus is not warranted.  

C.  Conclusion

Although the Veteran has a current diagnosis of type II 
diabetes mellitus, there is no competent evidence showing 
that the disability was incurred in service, there is no 
confirmed service in the Republic of Vietnam or confirmed 
exposure to an herbicide agent to warrant a presumption of 
service connection due to herbicide exposure, and no nexus 
has been established between the Veteran's current disability 
and his military service.  Therefore, the Board concludes the 
preponderance of the evidence is against finding that the 
Veteran has type II diabetes mellitus etiologically related 
to active service.  In making this determination, the Board 
has considered the provisions of 38 U.S.C.A. § 5107(b) 
regarding benefit of the doubt, but there is not such a state 
of equipoise of positive and negative evidence to otherwise 
grant the Veteran's claim.

ORDER

Service connection for diabetes mellitus is denied.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


